Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 1 of 37




                      EXHIBIT 21
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 2 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                             mx


1N RE: GRAND JURY
INVESTIGATION


                                                      -X




                                       SEALED ORDER

        This matter comes on for the consideration of the United States" Motion to Seal its Ex

Parte Application for Suspension of Running of Statute of Limitations, its supporting documents,

the Motion to Seal, and any court orders, Finding good cause,

        IT IS THEREFORE ORDERED that the Ex Parte Application for Suspension of

Running of Statute of Limitations, its supporting documents, the Motion to Seal and any court

orders shali be filed under seal.

        IT .IS FURTHER ORDERED that the Government be allowed to have copies of the

sealed documents for its records and may disclose copies of the sealed documents to third parties

to advance its investigation or to assist third parties in determining whether the statute of

limitations has expired for any violations o1" federal law, to representatives of governments of

foreign countries to assist them in their investigations and as otherwise required by law,

including to the extent needed to compIy with the Government’s discovery obligations.

        DATED this .~Y’-"      day of November, 2014.




                                             HONORA~LE’*’~. KEVIN CASTEL
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK




                                               -1--



                                                                                          001151
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 3 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: GRAND JURY
INVESTIGATION
                                                           Under Seal

                                                     x




                                       SEALED ORDER

       This matter comes on for the consideration of the United States’ Motion to Seal its Ex

Parte Application for Suspension of Running of Statute of Limitations, its supporting documents,

the Morion to Seal, and may court orders. Finding good cause,

       IT iS TItEREFORE ORDERED that the Ex Parte Application for Susp~sion of

Rmmmg of Statute of Limitations, its supporting documents, the Motion to Seal mad any court

orders shall be filed under seat.

        IT IS FURTHER ORDERED that the Government be allowed to have copies of the

sealed documents for its records and may diseMse copies of the sealed documents to third parties

to advance its investigation or to assist third parties in determining whether the statute of

limitations has expired for any violations of federal law, to representatives of governments of

foreign countries to assist them in their investigations and as otherwise required by law,

including to the extent needed to comply with the Government’s discovery obligations.

       DATED thi               day of November, 2014.




                                           "~ONOR~B~P. KEVIN CASTEL
                                             UNITED STATES DISTRICT JUDGE
                                             SO~~ DISTRICT OF NEW YORK




                                               -l-

                                                                                         001152
    Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 4 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YO~


IN RE: GILAND JURY
INVESTIGATION
                                                                 Seal




                                    EX PARTE ORDER

       This matter comes on for the consideration of’ the United States’ Ex Pane Application For

Suspension of Rulming o[" Statute of Limitations pursuant to Title 18, United States Code,

Section 3292.

       The Court makes the following findings:

       1.       A grand jury impaneled in the Southern District of New York has been

conducting an investigation of, among others,~




                                              -I-

                                                                                         001153
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 5 of 37




Mahmoud Thiam; Pa Sm Nang; Wang Xiang Fei; Jack Cheung Chtm Fai (a!Ida Jack Cf

Cheung); mad their subsidiaries, affiliates, directors, officers, shareholders,, employees, agents,

and representatives for offenses including, but not limited to, file Foreign Con-apt Pr~ctices Act,

15 U.S.C. § 78dd-t. et seq.; Conspiracy, 18 U.S.C. § 371; Mail Fraud, 18 U.S.C. § 134I; Wire

Fraud, [8 U.S.C. § 1343; Attempt and Conspiracy, 18 U.S.C. § 1349; Obstruction, 18 U.S.C. §§

! 5 i 0, ! 512. ,and 1519’, Imerstate and Foreign Travel or Transportation in Aid of Racl¢eteefing

Enterprises, 18 U.S.C. § 1952; Money Laundering and Conspiracy to Launder Money, 18 U.S.C.

§§ i95.6 and 1957; and Racketeering and Racketeering Consphacy. 18 U.S.C. §§ 196I et seq.

Although an indictment and superseding indictment have been returned, and an information has

been fried agah~st Cilins, those documents charged him with several obstruction crimes. Those

documents did not charge anyone else or charge Cilins with violating any of flae other crimes

identified above, wlfich the grand jury is continuing to inwstigate. The broader investigation is

ongoing.

        2.     The United States h~s filed an ex parle application for an order suspending the

statute of limitalions in accordance with the provisions of Title 18, United States Code, Section

3292.

        3.     It reasonably appears, based on a preponderance of evidence presented to the

Courl, that evidence of the offenses under investigation is located in, among other tbreign

countries, the British Virgin Islands, China (in the Special Administrative Region of Hong

Kong), France, Guinea, Israel, Sierra Leone, Sweden, Switzerland, Tunisia, and the United

Kingdom.




                                                                                            001154
    Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 6 of 37




       4.      !t further appears, based on a preponderance of evidence presented to the Court,

that the United States, through the Office of International Affairs of the United States

Department of Justice, made official requests, as defined in Title 18, United States Code, Section

3292(d), to an "authority of a foreign country" with regard to the following countries:

               ao      British Virgin Islands: August 12, 2013 and June 12, 2014;

               b.      China (Hong Kong Special Administrative Region): August 15, 2014;

               c.      France: September 23, 2013;

               d.      Guinea: March 20, 2013, August 13, 2013, and August 19, 2013;

               e.      Israel: December 20, 2013;

               f.      Sierra Leone: December 20, 2013;

               g.      Sweden: August 7, 2013;

               h.      Switzerland: October 8, 2013;

               i.      Tunisia: January 20, 2014; and

               j.      United Kingdom: May 29, 2013 and June 7, 2013.

       IT IS THEREFORE ORDERED that the government’s ex parte application for

suspension of running of the statute of limitations is granted; and




                                                -3-

                                                                                           001155
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 7 of 37




       IT IS FURTHER ORDERED that the running of the statute of limitations for the

offenses set forth in the government’s ex parte application is hereby suspended for the period

authorized by 18 U.S.C. § 3292(c).

       DATED thisc.~r- -~     day of November, 2014.




                                                        ~VIN CASTEL
                                           UNITED STATES DISTRICT JUDGE
                                           SOUTHERN DISTRICT OF NEW YORK




                                                                                       001156
    Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 8 of 37




UN ITED STATES DISTRICT COURT
SOUTItERN DISTRICT OF NEW YORK


IN RE: GRAND JURY
INVESTIGATION
                                                           Under Seal




                                     EX PARTE ORDER

       This matter comes on [’or the consideration of the United States’ Ex Parte Application tbr

Suspension of Rumfing of Statute of Limitations pursuant to Title 18, United States Code,

Section 3292.

       The Court makes the following findings:

       l.       A grand jury impaneled in the Southern District of New York has been

conducting an investigation of, among others,




                                                -1-

                                                                                          001157
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 9 of 37




Mahrnoud Thiam; Pa Sm Nang; Wang Xiang Fei; Jack Cheung Chan Fai ,(a/k/a Jack Cf

Cheung); and their subsidiaries, affiliates, directors, officers, shareholders, employees, agents~

and representatives for offenses including, but not limited to, the Foreign Corrupt Practices Act,

15 U.S.C. § 78dd-1, etseq.; Conspiracy, 18 U.S.C. § 371; Mail Fraud, 18 U.S.C. § 1341; Wire

Fraud, 18 U.S.C. § 1343; Attempt and Conspiracy, 18 U.S.C. § 1349; Obstruction: 18 U.S.C. §§

1510, 1512, and 1519; Interstate and Foreign Travel or Transportation ial Aid of Racketeering

Enterprises, 18 U.S.C. § 1952; Money Laundering and Conspiracy to Launder Money, 18 U.S.C.

§§ 1956 and 1957; and Racketeering and Racketeering Conspiracy, 18 U.S.C. §§ 1961 et seq.

Although an indictment and superseding indictment have been returned, and an information Ires

been filed against~those documents charged him with several obstruction crimes. Those

doctunents did not charge anyone else or charge~with violating any of the other crimes

identified above, which the grand j ury is continuing to investigate. The broader investigation is

ongoing.

        2.     The United States l~as filed an ex parte application for az~ order suspending the

statute of limitations in accordance with the provisions of Title 18, United States Code, Section

3292.

        3.     It reasonably appears, based on a preponderance of evidence presented to the

Court, that evidence of the offenses under investigation is Iocated in, among other foreign

countries, the British Virgin Islands, China (in the Special Administrative Region of Hong

Kong), France, Guinea, Israel, Sierra Leone, Sweden, Switzerland, Tunisia, and the United

Kingdom.




                                               -2-

                                                                                           001158
    Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 10 of 37




       4.      It further appears, based on a preponderance of evidence presented to the Court,

that the United States, through the Office of international Affairs of the United States

Department of Justice, made official requests, as defined in Title ! 8, United States Code, Section

3292(d), to an "authority of a foreign country" with regard to the following countries:

               a.     British Virgin Islands: August 12, 2013 and June 12, 2014;

               b.      China (Hong Kong Special Administrative Region): August 15, 2014;

               c.      France: September 23, 2013;

               d.      Guinea: March 20, 2013, August 13, 2013, and August I9, 2013;

               e.      Israe!: December 20, 2013;

               £       Sierra Leone: December 20, 2013;

               g.      Sweden: August 7, 2013;

               h.      Switzerland: October 8, 2013;

               i.      Tunisia: January 20, 2014; and

               j.      United Kingdom: May 29, 2013 and June 7, 2013.

       IT IS THEREFORE ORDERED that the government’s ex parte application for

suspension of miming of the statute of limitations is granted; and




                                                -3-

                                                                                            001159
    Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 11 of 37




       IT IS FURTHER ORDERED that the running of the statute of limitations for the

offenses set forth in flue government’s ex pane appfication is hereby suspended for the period

authorized by 18 U.S.C. § 3292(c).

       DATED this             day of November, 2014.




                                           HONORA~LE--P. KEVIN CASTEL
                                           UNITED STATES DISTRICT JUDGE
                                           SOUTHERN DISTRICT OF NEW YORK




                                             -4-

                                                                                       001160
      Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 12 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI{


IN RE: GRAND JURY                                             MISC. NO.
INVESTIGATION
                                                              Undcr Seal




                    EX PARTE APPLICATION FOR SUSPENSION OF
                      RUNNING OF STATUTE OF LIMITATIONS


       The United States of America, by and through the undersigned Trial Attorney and

Assistant United States Attorney, applies to this Court pttrsuant to 18 U.S.C. § 3292, to suspend

the running of the statute of limitations for offenses arising out of the grand jury’s investigation

of~ and related entities and individuals.                                       In support of" this

application, the United States represents the following:

       1.      A grand jury impaneled in the Southern District of New York has been

conducting an investigation of                             and related individuals and entities tbr

violations of federal criminal law, including, but not limited to, the Foreign Corrupt Practices

Act, 15 U~S.C, § 78dd-1, et seq.; Conspiracy, 18 U,S.C. § 371; Mail Fraud, 18 U.S.C. § 1341;

Wire Fraud, 18 U.S.C. § 1343; Attempt and Co~kspiraey, 18 U.S.C. § 1349; Obstruction, 18

U.S.C. §§ 1510, 1512, and 1519; interstate and Foreign Travel or Transportation in Aid of

Racketeering Enterprises, !8 U.S.C. § 1952; Money Laundering and Conspiracy to Launder

Money, 18 U.S.C, §§ 1956 and 1957; and Racketeering and Racketeering Conspiracy, 18 U.S.C.

§§ 1961 el" seq. (the "Subject Offenses"). Although an indlctanent and superseding indicnnent

have been retun3ed, and an information has been filed                              those documents




                                                                                               001161
      Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 13 of 37




charged him with several obstruction crimes. Those documents did not charge anyone else or

charg~witll violating ~y of the other Subject Offenses, which tl~e grand jury is continuing

to investigate. On March 10, 2014,           pleaded guilty to obstructing this investigation, in

violation of 18 U,S.C. § 1510(a).

       2.      The entities and individuals being investigated include, but are not limited to:




                                                 Mahmoud Thiam; Pa Sm Nang; Wang Xiang

Fei; Jack Cheung Chun Fai (a/Ida Jack Cf Cheung); and their subsidiaries, affiliates, directors,

officers, shareholders, employees, agents, and representatives (collectively, the "Investigation

Subjects").




                                                                                            001162
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 14 of 37




BACKGROUND

       3.     As described in the Declaration of FBI Special Agent .Christopher Martinez,

attached as Exhibit A and incorporated herein, the investigation currently centers on the

[’olIowing two bribery schemes in Guinea.




                                            -3-




                                                                                     001163
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 15 of 37




              b.      Bribery of ’Fhiam and Thiam’s Money Laundering:       The government is

furthel’ investigating whether Mahmoud Thiam, who was Guinea’s Minister of Mines, Energy,

and Hydraulics ("Minster of Mines") from 2009-2010, took bribes and then laundered that

money by transferring it through bank accounts in the United States. Evidence shows that while

Thiam was Minster of Mines, he received millions of’ dollars from Investigation Subjects

affiliated with China Sonangol Group while he oversaw mining contracts between Guinea and

other Investigation Subjects af[iliated with China Sonangol Group.           Publicly available

documents state that Thiam also received bribes from BSGR.

REQUESTS FOR LEGAL ASSISTANCE TO FOREIGN COUNTRIES

       4.     The Criminal Division requested documents related to the Investigation Subjects

in officia! requests described below to the British Virgin Islands, China (in the Special

Administrative Region of |-long Kong),       France, Guinea, Israel, Sierra Leone, Sweden,

Switzerland, Tunisia, and the United Kingdom (collectively, the "Recipient Countries").

              a.      Evidence requested from the B,!itish Virgin Islands on August 12, 2013

and June 12, 2014 included, anaong other things, corporate records related to the creation,

ownership, and executives of                                                              That




                                                                                          001164
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 16 of 37




               b.     Evidence requested from China (Hong Kong Special Administrative

Region) on Augt~st 15, 2014 included, among other things, payment records showing that Thiam

received money from entities related to China Sonangol Group. That evidence will help the

Government prove that Thiam laundered bribe proceeds through his JPMorganChase bank

account in the United States. The request is attached hereto as Exhibit C.

               c.     Evidence requested fi’o:m France on September 23, 2013 included, among

other things, bank, travel, and telephone records. That evidence will help the Govenunent prove

that some of the Investigation Subjects traveled to Guhaea and the United States to further the

bribery scheme and that~conspired with other Investigation Subjects to obstruct the

Government’s investigation. The request is attached hereto as Exhibit D.

               d.     Evidence requested from Guinea on March 20, 2013, August 13, 2013,

and August 19, 2013 included, among other things, interviews of individuals in Guinea, contracts

that Gui~ea entered into with Investigation Subjects, and contracts that               into with

entities related to ~ That evidence will help the Government prove that

companies affiliated with China Sonangol Group bribed Thiam, that Thiam laundered bribe

proceeds,

                            The requests are attached hereto as Exhibit E.

               e.     Evidence requested fi’om Israel on December 20, 2013 included, among

other things, travel records and bank account records. That evidence will lmlp the Goven~ment




                                               -5-




                                                                                           001165
       Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 17 of 37




prove that some of" the Investigation Subjects,                                    made improper

payments             The request is attached hereto as Exhibit F.

               f,      Evidence requested from Sierra Leone on December 20, 2013 included.

among other things, bank records and corporate records related to the creation and ownership of

~ companies.             That evidence will help the Government prove that some of the

Investigation Subjects made improper payments to                The request is attached hereto as

Exhibit G.

               g.      The Government requested evidence related to investigative Subjects’ use

o~’ telecolnmunications services from Sweden on August 7, 2013. Although Sv~’eden did not

disclose evidence responsive to that request, it reasonably appears aa~d reasonably appeared at the

time the request was made that such evidence was, and still is, in Sweden.          The request is

attached hereto as Exhibit H.

               h.      Evidence requested from Switzerland on October 8, 2013 included, among

other things, bank records and interviews of individuals in Switzerland. That evidence will help

Ihe Government prove that ~ is related to several other Investigation

Subjects, including~ The request is attached hereto as Exhibit I.

               i.      Evidence requested from Tunisia on January 20, 2014 included, among

other flaings, bank records and travel records. That evidence will help the Goverm~ent prove that

       received improper payments from some of the Investigation Subjects, including~

The request is attached hereto as Exhibit .!.

               j.      Evidence requested froth the United Kingdom on May 29, 2013 and June

7, 2013 included, among other things, bank records, documents showin                              p

with                               several other Investigative Subjects, and payments to tbreign

                                                -6-




                                                                                              001166
      Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 18 of 37




officials. That evidence will help the Government prove that                     improper payments

from some of the Investigation Subjects and that                                and related entities

                      The requests are attached hereto as Exhibit K.

               Therefore, based on the United States’ investigation to date, it reasonably appears

that evidence of the Subject Offenses is located in the Recipient Countries. Eight of the requests

are still pending~ as the United States has not yet received all of the requested evidence from the

British Virgin Islands (.one request), China, Guinea (one request), Sierra Leone, Switzerland,

Tunisia, and the United Kingdom (two requests). Although Swedish authorities did not produce

the requested evidence, it reasonably appears that evidence of the Subject Offenses is located in

Sweden.

       6.      Title 18, United States Code, Section 3292(a)(1), provides as follows:

               Upon application of the United States, filed before return of an
               indictment, indicating that evidence of an offense is in a foreign
               country, the district court before which a grand jury is impaneled
               to investigate the offense shall suspend the running of the statute of
               limitations tbr the offense if the court finds by a preponderance of
               the evidence that an official ~’equest has been made for such
               evidence and that it reasonably appears, or reasonably appeared at
               the time the request was made, that such evidence is, or was, in
               such foreign country.

       7.      Section 3292(d) defines an "official request" to include "a request under a treaty

or convention" or a request by "an authority of the United States having criminal law

enforcement responsibility" to an "authority of a foreign country," The statute of limitations is

tolled beginning "on the date on which the official request is made."          18 U.SoC. § 3292(b)

(holding that "period of suspension under this section shall begin on the date on which the

official request is made"). "The statute plainly contemplates that the starting point for tolling the

limitations period is the official request for evidence, not the date the 3292 motion is made or

                                                 -7-




                                                                                                001167
        Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 19 of 37




granted." United States v. Bischel, 61 F.3d 1429, 1434 (9th Cir. 1995); see 18 U.S.C. § 3292(b)

(holding that "period of suspension under this section shall begin on the date on which the

official request is made"). The period of suspension ends on "the date on which the foreign court

or authority takes final action on the request?’ 18 U.S.C. § 3292(b). A foreign country is not

deemed to have taken "final action" on an official request until it has made a "dispositive

response" to the official request.   United States v. Meador, 138 F.3d 986, 992 (5th Cir. 1998);

see also Bischet, 61 F.3d 1429,1433 (9th Cir, 1995).         However, the total of all periods of

suspension under Section 3292 cannot exceed three years.          18 U.S.C. § 3292(c)(1).      "[A]n

application to suspend the running of the statue of limitations [must] be filed before the

limitations period has expired." United States v. Kozeny, 54i F.3d 166, 174 (2d Cir. 2008).

         8.    An application for an order pursuant to 18 U.S.C. § 3292 is appropriately made ex

parte to the District Court in the District in which the grand jury investigation is taking place.

See United States v. Lyttle, 667 F.3d 220, 225 (2d Cir. 2012) ("We therefore join the other

circuits that have considered the question in holding that there is nothing improper about exparte

proceedings to determine whether to issue § 3292 orders.").

         9.    An order suspending the running of the statute of limitations should be entered

here.    The United States has met its burden under 18 U.S.C. § 3292(a) of showing, by a

preponderance of the evidence, that the requirements for a tolting order under the statute are

satisfied. First, the attached declaration provides sufficient evidence that there is a grand jury in

the Southern District of New York that is investigating, among other things, possible criminal

offenses committed by, among others, the Investigation Subjects, including, among other

offenses, the Subject Offenses.      Second, the Declaration provides the Court with sufficient

evidence that 12 official requests have been made, within the meaning of section 3292(d). Third,

                                                 -8-




                                                                                                001168
      Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 20 of 37




the declaration provides sufficient evidence that, at the time of the making of the official requests

and continuing to the present date, there is reason to believe that there is evidence that was, and

continues to be, located in the Recipient Countries. Lastly, this application is being filed prior to

the return of indictment for the crimes identified above.       As discussed above, although an

indictment and superseding indictment have been returned, and an information has been filed,

those documents charged only one individual with several obstruction crimes. Those documents

did not charge anyone else with obstruction and did not charge any of the Investigation Subjects

with violating any of the other Subject Offenses.        As for those offenses, the grand jury’s

investigation is ongoing.

       WHEREFORE, based on the above, the Government requests that this Court GRANT the

Government’s application for a suspension of the statute of limitations in accordance with the

time limits set forth in Section 3292(c).


               Respectfully submitted,

               WILLIAM J. STELLMACH                           PREET BHARARA
               ACTING CHIEF, FRAUD SECTION                    UNITED STATES ATTORNEY
               Criminal Division                              Southern District of New York
               United States Department of Justice




               TAREK HELOU                                    ELISHA KOBRE
               TRIAL ATTORNEY                                 ASSISTANT U.S. ATTORNEY
               Fraud Section, Criminal Division               U.S. Attorney’s Office for the
               U,S. Department of Justice                          Southern District of New York
               1400 New York Avenue, N.W.                     I St. Andrews Plaza
               Washington, D.C. 20005                         New York City, NY 10007
               Tel:   (202) 305-3611                          Tel:    (212) 637-2599




                                                 -9-




                                                                                                001169
      Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 21 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     X


IN RE: GRAND JURY                                            MISC. NO.
INVESTIGATION
                                                             Under Seal

                                                     X


                                      MOTION TO SEAL

       NOW COMES the United States of America, by and through its undersigned attorneys,

and respectfully requests that the accompanying Ex Parte Application for Suspension of Running

of Statute of Limitations, its supporting documents, this Motion to Seal, and any court orders be

SEALED pursuant to Fed. R. Crim. P. 6(e)(2), and to unseal these filings only upon further order

of the Court.

       The Application to Suspend the Running of the Statute of Limitations is being submitted

in connection with an ongoing grand jury investigation.      The Application and Declaration in

support thereof discuss various details of the investigation, including potential charges, the

location of relevant evidence, and potential defendants.       Disclosure of the details of the

investigation would compromise grand jury secrecy and jeopardize the ongoing criminal

investigation and may lead to the destruction of evidence.

       WHEREFORE, the United States respectfully requests that the Court enter an order

directing the Clerk of the Court to seal the United States’ Ex Parte Application to Suspend the

Running of the Statute of Limitations, its supporting Declaration and documents, the Order

accompanying the Application, this Motion to Seal, and the accompanying Order, and directing




                                               -1-




                                                                                            001170
      Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 22 of 37




that no person shall have access to same except the Clerk or his designated deputies and

attorneys for the United States.

       The United States further requests that it be allowed to have copies of the sealed

documents for its records and be allowed to disclose copies of the seaIed documents to third

parties to advance its investigation or to assist third parties in determining whether the statute of

limitations has expired for any violations of federal law, to representatives of governments of

foreign countries to assist them in their investigations and as otherwise required by law,

including to the extent needed to comply with the Government’s discovery obligations.

               Respectfully submitted,

               WILLIAM J, STELLMACH                           PREET BHARARA
               ACTING CHIEF, FRAUD SECTION                    UNITED STATES ATTORNEY
               Criminal Division                              Southern District of New York
               United States Department of Justice




               TAREK HELOU                                    ELISHA KOBRE
               TRIAL ATTORNEY                                 ASSISTANT U.S. ATTORNEY
               Fraud Section, Criminal Division               U.S. Attorney’s Office for the
               U.S. Department of Justice                         Southern District of New York
               1400 New York Avenue, N.W.                     1 St. Andrews Plaza
               Washington, D.C. 20005                         New York City, NY t 0007
               Tel:   (202) 305-361 t                         Tel:   (212) 637-2599




                                                 -2-




                                                                                                001171
      Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 23 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: GRAND JURY                                          MISC, NO.
INVESTIGATION
                                                            Under Seal




                                 EXHIBIT A
            DECLARATION IN SUPPORT OF APPLICATION FOR SUSPENSION
                   OF RUNNING OF STATUTE OF LIMITATIONS


       I, Christopher Martinez, state the following:

       !.      I am a Special Agent with the Federal Bureau of Investigation ("FBI"), and I

submit this Declaration in support of the accompanying application pursuant to 18 U.S.C. 9 3292

to suspend the mrming of the statute of limitations for offenses arising out of a grand jury

investigation into possible violations of federal criminal law, including, but not limited to, the

Foreign Corrupt Practices Act, 15 U.S.C. 9 78dd-1, et seq.; Conspiracy, 18 U,S.C. 9 37t; Mai!

Fraud, 18 U.S.C. 9 1341; Wire Fraud, 18 U.S.C. 9 1343; Attempt and Conspiracy, 18 U.S.C. §

I349; Obstruction, 18 U.S.C. §§ 1510, 1512, and 1519; Interstate and Foreign Travel or

Transportation in Aid of Racketeering Enterprises, 18 U.S.C. 9 1952; Money Laundering and

Conspiracy to Launder Money, 18 U.S.C. 9§ 1956 and 1957; and Racketeering and Racketeering

Conspiracy, 18 U.S.C. 99 I961 et seq. (the "Subject Offenses").       The facts set forth in this

Declm-ation are based on my personal knowledge, know~edge obtained in this investigation from

other individuals including other law enforcement officers, nay review of documents and records

related to this investigation, communications with others who have knowledge of the events and

circumstartces described in this Declaration, and information gained through my training and




                                                                                             001172
       Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 24 of 37




experience. Because this Declaration is submitted for the limited purpose of toiling the statute of

limitations pending the return of* foreign evidence pursuant to 18 U.S.C. § 3292, it does not set

forth every I~tct that I or others have learned during the course of this investigation.

A.     ~
       2.       A grand jury impaneled in the Southern District of New York has been

conducting an investigation of, among others, the following entities and individuals:




                                  Mahrnoud Thiam; Pa Sm Nang; Wang Xiang Fei; Jack Cheung

Chtm Fai (Mlda Jack Cf Cheung); and their subsidiaries, affiliates, directors, officers,




                                                  -2-




                                                                                              001173
      Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 25 of 37




shareholders, employees, agents, and representatives (collectively, the "’Investigation Subjects")

for violations of the Subject Offenses.

       3.        Although an indictment and superseding indictment have been returned, and an

information has been filed, against           those documents charged him with several obstruction

crimes, "/’hose documents did not charge anyone else or charge ~with violating any                 of   ~he

other Subject Offenses, which the grand jury is continuing to investigate. On March 10, 2014,

                  guilty to obstructing this investigation, in violation of 18 U.S.C. § 1510(a).

        4.        The grand jury is investigating whether the Investigation Subjects made payments

to government officials in Guinea, including payments tlu’ough intermediaries, or laundered the

proceeds of those payments and other crimes. The grand jury is ~lso investigating whether the

Investigation Subjects engaged in a scheme to defraud or schemes to defi-aud in connection with

                                                                                                         In

addition, the grand jury is investigating crimes related to obstruction and racketeering. Based on

the investigation to date, evidence relating to the Subject Offenses appears to be located abroad,

including in the British Virgin Islands, China (in the Special Achaainistrative Region of Hong

Kong), France, Guinea, Israel, Sierra Leone, Sweden, Switzerland, Tunisia, and the United

Kingdom (collectively, the "Recipient Cotmtries").

        5.        Evidence obtained to date suggests that the Investigation Subjects made payments

to influence Ouinean government ot~cials and to obtain and retain business

             entities related to it. Those payments included payments to

                                                                 and possibly payments to Mahmoud

Thiam: Guinea’s former Minister of Mines. Those payments were made to influence


                                                    -3-




                                                                                                   001174
       Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 26 of 37




~President Conte, to use his authority to award the rights ~o mine iron ore in

  Guinea’s Simandou region to                          Evidence obtained also indicates that after

  making payments to int!uen¢e government officials                             falsely claimed to

       another mining company° that it had not made any such payments, Those claims led ~



         6.      Evidence obtained in the investigation also shows that Thiam took bribes that led

  him to grant a valuable development contract to companies associated with China Sonangol

  Group. Publicly available documents state that Thiam also received bribes i’rom BSG Resources,

  Ltd,, and the grand jury is investigath~g whether BSG Resources, Ltd. or entities associated with

  it bribed Thiam to help it win mining rights in Guinea’s Sirnandon region.

         The Investigation Subjects

         7.




                                                 -4-




                                                                                             001175
Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 27 of 37




                               -5-




                                                                001176
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 28 of 37




       11.       Mahmoud Thiam is a citizen of the United States and of Guinea and might have

other citizenship. From 2009-2010, he was Guinea’s Minister of Mines. In 2009, while Thiam

was Minister of Mines, China Sonangol International Holding, Ltd. paid him approximately $6

million.     Based on the evidenc, e obtained during the investigation, those payments to Thiam

appear to have been bribes made to obtain business in Guinea. Thiam then transt~rred more tht~,

$1.5 million from the sa~ne bank account to one of his U.S. bank accounts. The government is

also investigating whether Thiam received bribes from BSG Reso.ur~es, Ltd. and related entities,

           12.   China Sonangol Group is a joint venture between Angola’s state-owned oil

company, Sonaagol E.P., and a Hong Kong-based company called New Bright International

Development. China Sonangol is affiliated with several of the Investigation Subjects, including

China International Fund-Singapore Pte Ltd., China Sonangol International Pte Ltd,, China

Sonangol Resources Enterprise~ Ltd., China Sonangol International Holding, Ltd., China

Investmenl Fund, and China International Fund Limited. Pa Sm Nang is aftilialed with China

Sonangol International Holding, Ltd. Wang Xiang Fei is a director of China Sonangol Resources

Enterprise, Ltd. and also affiliated wilh China Sonangol International Holding, Ltd.        Jack

Cheut~g Chun Fed is affiliated with China International Fund-Singapore Pte Ltd. and China

Sonangol International Pte Ltd.




                                                -6-




                                                                                           001177
Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 29 of 37




                                                                001178
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 30 of 37




         General Conde showed the contracts to Thiarn, who said he would address it with

President Konate, General Conde later walked in on a meeting belween President Konate and

Thiam. President Konate told Thiarn that BSG Resources, Ltd. must pay Tour~ everything it

owed her because he. (Konate) was worried what would happen to his family if he died.




                                              -8-




                                                                                        001179
Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 31 of 37




                               -9-




                                                                001180
Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 32 of 37




                                                                001181
Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 33 of 37




                                                                001182
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 34 of 37




       Specific Facts Related to Thiam

       23.    On October 10, 2009, the government of Guinea estab|ished a national mining

company called Africa Development Corporation ("ADC") with China International Fund-

Singapore Pte Ltd. and China Sonangol International Pte Ltd. Under the agreement creating

ADC (the "ADC Agreement"), China lnlernational Fund-Singapore and China Sonangot

International Pte Ltd, promised to invest $7 billion in infrastructure in Guinea. Cheung signed




                                                                                         001183
     Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 35 of 37




the ADC Agreement as a witness on behalf of China International Fund-Singapore Pte Ltd. and

China Sonangol International Pte Ltd. Although Thiam did not sign the ADC Agreement for

Guinea, he initialed every page of it. In return, China International Fund-Singapore and China

Sonangol International Pte Ltd. each received 42.5% of the ownership of ADC, with the

government of Guinea holding the remaining 15%. The ADC Agreement gives ADC a right of

first refusal over concessions in a variety of industries in Guinea. The ADC Agreement also

allows ADC to invest in concessions and operate companies in several industries, including

extractive industries. Thiam was one of ADC’s three directors. As Guinea’s Minister of Mines,

he publicly announced the ADC Agreement two days after it was signed.

       24.    On September 24, 2009, just a few weeks before the ADC Agreement was signed,

an account was opened in Thiam’s name with HSBC in Hong Kong (the ’~Thiam HSBC

Account").   The next day, September 25, 2009, the Thiam HSBC Account received a wire

transfer of HKD 23,2 million (approximately $3 million) from Pa Sm Nang.        On March !5,

2010, the Thiam HSBC Account received another wire transfer of HKD 23.2 million from Wang

Xiang Fei, a director of China Sonangol Resources Enterprise, Ltd.      The funds fi’om both

transfers came from China Sonangol International Holding, Ltd.

       25.    Tlaiam immediately started sending money from the Thiam HSBC Account to a

bank account in Thiam’s and his wife’s names at JPMorganChase in the United States (the

"Thiam JPMorganChase Accotuat"). In total, from September 25, 2009 through March 29, 2010,

Thiam wired more than $1.5 million from the Thiam HSBC Account to the Thiam

JPMorganChase Account. The following chart shows the dates and amounts of transfers from

the Thiam HSBC Account to the Thiam JPMorganChase Account.


                                             -13-




                                                                                         001184
      Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 36 of 37




                                                       . . .        Amount.
September 25, 2009                               $500,000
November 16, 2009                                $119,975
November 17, 2009                                $119,975
December 2, 2009                                 $120,000
December 10, 2009                                $119,975
December 11,2009                                 $99,975
January 4, 2010                                  $119,975
January 25, 2010                                 $99,975
March 8, 2010                                    $99,975
March 29, 2010                                   $119,975
TOTAL                                            $1,519,800


       26.     Thiam also appears to have spent millions of dollars on property in the U.S. soon

after he received the wire trmasfers into the Thiam HSBC Account. In October 2009, he bought a

condo in New York City for $1,522,283. On December 6, 20!0, a Mozambican soap company

called Sociedad Saboeria bought a mansion in Stanfordville, New York for $3.75 million in cash.

On May 11, 2012, ownership of that property was transferred to a company called Amer

Holdings Pte, Ltd, The following evidence suggests that Thiam is the beneficial owner of or

uses the property in Stanfordville:

               a.      In May 2012, renovations began on the property, and the building permit

identified Thiam and his wife as the property’s owners.

               b.      The building permit identified Scardaci Building Co., Inc. as the

contractor. Thiam paid Scardaci Building $178,542 from the JPMorganChase Thiam Account.

       27.     Tile government is also investigating whether Thiam received bribes from BSG

Resources, Ltd. to help it obtain mining rights in Simandou.




                                              -14-




                                                                                           001185
      Case 1:20-mc-00212-AJN Document 42-21 Filed 06/29/20 Page 37 of 37




       Requests for Assistance Submitted to Foreign Authorities

       28,     The Department of Justice’s Office of International Affairs transmitted official

requests for assistance to the following foreign governments on the following dates:

                      British Virgin Islands: August 12, 2013 and June 12, 2014;

                      China (Hong Kong Special Administrative Region): August 15, 2014;

                      France: September 23, 2013;

                      Guinea: March 20, 2013, August 13, 2013, and August 19, 2013;

                      Israel: December 20, 2013;

                      Sierra Leone: December 20, 2013;

                      Sweden: August 7, 2013;

                      Switzerland: October 8, 20!3;

                      Tunisia: January 20, 2014; and

                      United Kingdom: May 29, 2013 and June 7, 2013,


       I declare under penalty of perjury that the foregoing is true and correct.




                                                      Christopher~vl artin ez ~
                                                      Special Agent
                                                      Federal Bureau of Investigation




                                               -!5-




                                                                                          001186
